 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   MATTHEW B. MAJOR,                                   Case No. 1:21-cv-00707-JLT (PC)

12                      Plaintiff,                       ORDER TO SUBMIT APPLICATION
                                                         TO PROCEED IN FORMA PAUPERIS
13          v.                                           OR PAY FILING FEE

14   GAVIN NEWSOM, et al.,                               45-DAY DEADLINE

15                      Defendants.
16

17          Plaintiff has not paid the $402 filing fee for this action or submitted an application to

18   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Accordingly, within 45 days of the date

19   of service of this order, Plaintiff SHALL submit the attached application to proceed in forma

20   pauperis, completed and signed, or, in the alternative, pay the filing fee for this action in full. No

21   requests for an extension of time will be granted without a showing of good cause. Failure to

22   comply with this order will result in dismissal of this action.

23
     IT IS SO ORDERED.
24
        Dated:     May 1, 2021                               _ /s/ Jennifer L. Thurston
25
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
26
27

28
